PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,523,901
Issued: 31 December 2019
Application of DeKeyser, Paul
Application No. 15/875,828
Filed: 19 Jan 2018
For: WEARABLE RECORDING SYSTEM WITH MEMORY DESIGNATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. §119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 C.F.R. §1.78 (c))” filed March 1, 2021 for the benefit of priority to prior-filed provisional application 60/824,097 set forth in the concurrently filed Application Data Sheet (ADS). This decision is also in response to the “RENEWED PETITION FOR EXPEDITED CONSIDERATION UNDER 37 C.F.R. §1.182” filed on even date.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes an authorization to charge the payment of the petition fee under 1.182.  The relief requested is warranted and the petition fee in the amount of $210.00 has been applied.  Accordingly, the petition under 37 CFR 1.78 is being considered out of turn.

The petition under 37 CFR 1.78(c) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 
 


A renewed petition was filed June 29, 2020 with an ADS providing the correct relationship types, marked in accordance with 37 CFR 1.76. Since the application has now issued into a patent, a certificate of correction was also filed with the renewed petition.

The renewed petition however did not satisfy item (3) above and was dismissed in a decision mailed July 24, 2020. 

Petitioner submitted the required statement of unintentional delay. However, the renewed petition was filed June 29, 2020, seven months after the decision on petition mailed October 28, 2019. Therefore, applicant was required to provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.

Additionally, in related application 15/279,155, the petition under 37 CFR 1.78(c), filed June 29, 2020, to accept an unintentionally delayed claim of benefit of provisional Application No. 60/824,097, filed August 31, 2006, was dismissed in a decision mailed July 16, 2020.

It was noted also that there still appeared to be an inconsistency in the filing dates for applications 13/790,553 and 11/770,920. While the ADS included the correct filing dates, it was suggested that for consistency purposes, petitioner may want to correct the filing dates with a Certificate of Correction and fee.

Finally, the decision noted that while the correction of the relationship type from CIP to CON between applications 12/560,584 and 12/268,286 has been indicated in the ADS, the Certificate of Correction filed did not reflect the change. The filing of a revised Certificate of Correction was suggested.

Therefore, the decision advised that before a petition under 37 CFR § 1.78(c) could be granted in the present application, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional and a revised Certificate of Correction was required. Additionally, upon the granting of a renewed petition in 15/279,155, a renewed petition would be granted in the subject application.

A renewed petition filed September 10, 2020 still lacked compliance with item (1) under 
37 CFR § 1.78(c) and advised “Application No. 15/279,155 does not reflect that Application No. 11/770,920 claims benefit of provisional Application No. 60/824,097. A renewed petition under 37 CFR 1.78(c) was filed in Application No. 15/279,155 on September 10, 2020, but that petition was dismissed September 23, 2020. As the benefit claim has not been corrected in the prior-filed application, the subject petition cannot be granted.



A renewed petition filed December 2, 2020 was filed with a revised Certificate of Correction (fee was submitted June 29, 2020) that was consistent with the ADS as it related to the filing dates and relationship types of the prior filed applications, and evidence that satisfactorily outlines circumstances surrounding the delay that establishes the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 have been submitted.

A review of the USPTO records also revealed that the renewed petition in related application 15/279,155 was granted in a decision mailed November 2, 2020.

However, after further review of the chain of applications to which petitioners are seeking a claim for priority, it appeared that in application 13/790,553, there was no claim of priority from 12/268,286 to 11/846,217 as is claimed in the instant application.
The chain of applications to which petitioners are seeking a claim for priority was therefore not properly set forth in the Application Data Sheet filed with the renewed petition. The renewed petition was dismissed in a decision mailed December 14, 2020.

Where an application claims a benefit under 35 U.S.C. 120 of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962).  See also MPEP 201.11. In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application. MPEP 201.06(d).  

The decision advised that before a petition under 37 CFR § 1.78(c) could be granted in the present application, a grantable petition under 37 CFR 1.78 in Application No. 13/790,553 to correct the above matters was required. Upon the granting of a petition in application 13/790,553, a renewed petition may be granted in the subject application.

Comes now petitioner with the instant renewed petition.

A review of the record in related application 13/790,553 (Patent No. 9,485,471) 
confirms that a petition file February 5, 2021 was granted in a decision mailed February 25, 2021 accompanied by a corrected Filing Receipt, which includes the priority claim to the prior filed non-provisional application. 

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.




A corrected Filing Receipt, which includes the priority claim to prior-filed provisional application 60/824,097 filed August 31, 2006, accompanies this decision on petition.  

This matter is being referred to the Certificates of Corrections Branch for issuance of a certificate of correction noting the priority claim to provisional application no. 60/824,097 filed August 31, 2006.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  Any questions regarding the Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 305-8309.


/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt